Name: Council Regulation (EEC) No 2801/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff quotas for certain textile products, falling within heading Nos 55.05 and 55.09 and subheading ex 58.01 A of the Common Customs Tariff and originating in Turkey (1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/4 Official Journal of the European Communities 14. 12. 79 COUNCIL REGULATION (EEC) No 2801 /79 of 10 December 1979 opening , allocating and providing for the administration of Community tariff quotas for certain textile products falling within heading Nos 55.05 and 55.09 and subheading ex 58.01 A of the Common Customs Tariff and originating in Turkey ( 1980) constituted and the three new Member States until 1 July 1977 ; whereas, moreover, following the end of the transitional period laid down in Article 39 of the Act of Accession , it is necessary to create a common system of administration of the tariff quotas concerned, consisting in each case of the opening of a single quota divided between all the Member States according to the usual criteria and the creation of a single Community reserve, open to all Member States ; whereas it is desirable to provide for a provisional adjustment of the tariff advantages for these goods consisting of a total suspension of the customs duties of the Common Customs Tariff and an increase in the quotas ; whereas the volumes of the quotas to be opened for 1980 are therefore 1 077 tonnes for cotton yarn and 2 536 tonnes for other woven fabrics of cotton : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commis ­ sion , Whereas, pending the entry into force of the Supple ­ mentary Protocol signed in Ankara on 30 June 1973 containing the adjustments to be made to the Agree ­ ment establishing an Association between the Euro ­ pean Economic Community and Turkey and to the Additional Protocol (') consequent on the accession of new Member States, the Community has under ­ taken , in an Interim Agreement (2 ) which runs only for the period prior to the entry into force of this Supplementary Protocol which is applicable until 31 December 1974 but which has been extended for 1980 in accordance with the terms laid down in Article 13 thereof, to implement certain provisions of the Supplementary Protocol relating to trade in goods ; whereas, under Article 6 of this Interim Agreement amending Article 1 of Annex 2 to the Additional Protocol , the Community must reduce by 75 % the customs duties on imports from Turkey of certain textile products falling within heading Nos 55.05 and 55.09 of the Common Customs Tariff, within the limit of annual Community tariff quotas of 390 tonnes for cotton yarn and 1 390 tonnes for woven fabrics of cotton ; whereas the abovemen ­ tioned Article 6 allocates these Community tariff quotas as follows :  for cotton yarn : 300 tonnes to the Community as originally constituted , 40 tonnes to Denmark , 10 tonnes to Ireland and 40 tonnes to the United Kingdom ;  for woven fabrics of cotton : 1 000 tonnes to the Community as originally constituted, 20 tonnes to Denmark , 10 tonnes to Ireland and 360 tonnes to the United Kingdom ; Whereas Article 14 of the said Supplementary Protocol only provides for such an allocation of tariff quotas between the Community as originally Whereas pursuant to Article 1 of Annex 2 to the Additional Protocol together with Article 2 of the Interim Agreement, for the duration of 1980 in parti ­ cular, the Community must partially reduce the duties applicable in respect of third countries to carpets, carpeting and rugs, knotted (made up or not) of wool or of fine animal hair (excluding hand ­ made carpets , carpeting and rugs) imported from Turkey ; whereas it also appears advisahle to improve this tariff advantage provisionally by means of a total suspension of the duties applicable to the products in question within a Community tariff quota fixed at a provisional level of 194 tonnes for 1980 and allocated in accordance with the same percentages as those adopted for 1979 ; Whereas , it is necessary to guarantee to all Commu ­ nity importers equal and uninterrupted access to the abovementioned quotas and uninterrupted applica ­ tion of the rate laid down for those quotas to all imports of the product concerned into all Member States until the quota has been used up ; whereas in the light of the principles mentioned above , the Community nature of the quotas can best be respected by allocating the Community tariff quotas among the Member States ; whereas, in order to reflect most accurately the actual development of (  ) OJ No L 293 , 29 . 12 . 1972, p . 4 . (2 ) OJ No L 277, 3 . 10 . 1973 , p . 2 . 14. 12. 79 Official Journal of the European Communities No L 319/5 the market in the product concerned, such alloca ­ tion shall be in proportion to the needs of the Member States, assessed by reference both to the statistics of each State's imports from Turkey over a representative period and to the economic outlook for the quota period concerned ; whereas, in spite of the limited need for imports from Turkey of the products concerned, as shown by the statistics for the majority of the Member States the Community character of the tariff quotas concerned should be safeguarded by making provisions to cover needs which might arise in these Member States ; Whereas imports into the various Member States from Turkey were as follows during the last three years for which complete statistics are available : I 1976 1977 1978 \ tonnes % tonnes % tonnes % Cotton yarn Benelux Denmark Germany France Ireland Italy United Kingdom 13 648 13 25 000 2 389 145 30 019 3319 18.31 002 33.54 3.21 0.19 40-28 4-45 9 427 5 17 265 1 140 175 21 004 2 231 18-40 0-01 33.69 2-22 0-34 40-99 4-35 12 565 1-2 27 951 2 797 246-5 22 288-7 5 939 17-50 0-01 38.94 3.90 0.34 31.04 8-27 74 533 51 247 70 788-4 Other woven fabrics of cotton Benelux Denmark Germany France Ireland Italy United Kingdom 535 36 1 100 481 1 835 90 17.38 1.17 35.74 15.63 0-03 27-13 2-92 913 8-5 599 406 23 363-5 124 37-46 0-35 24-58 16-66 0.94 14.92 5-09 537 0-4 437 161 1 295 192 33.08 0-02 26-92 9.92 0-06 18-17 11-83 I 3 078 2 437 1 623.4 Whereas in view of these figures and foreseeable market trends for the products concerned during 1980, the initial shares may be fixed approximately at the following percentages : of those Member States which have used up their initial shares ; whereas, in order to ensure a certain degree of security to importers, the first instalment should be determined at a relatively high level , which , under present circumstances, may be about 80 % of each quota volume ; Cotton yarn Other woven fabrics of cotton Benelux Denmark Germany France Ireland Italy United Kingdom 16.16 8.71 35.86 4-29 2.27 23.99 8-72 2008 1.80 15.05 22-55 0-92 7-50 32.10 Whereas the initial quota shares of the Member States may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, it is important that any Member State having used up almost the whole of one of its initial quota shares should draw an additional quota share from the corresponding reserve ; whereas, this must be done by each Member State as and when each of its additional quota shares is almost entirely used up, and repeated as many times as each of the reserves allows ; whereas each of the initial and additional quota shares must be available for use until the end of the quota period ; whereas this method of administration calls Whereas in order to take into account the uncertainty of the import trends for the products concerned in the Member States, the quota volumes should be divided into two instalments, the first instalment being allo ­ cated to the Member States, and the second held as a reserve intended ultimately to cover the requirements No L 319/6 Official Journal of the European Communities 14. 12. 79 hair, shall be shared among the Member States ; the shares which, subject to Article 5 shall be valid until 31 December 1980 , shall be as follows : (in tonnes) for close cooperation between Member States and the Commission , which must, in particular, be able to observe the extent to which the quota amount is used and inform Member States thereof ; Whereas, at a specified date in the quota period, a considerable balance remains in one or other Member State it is essential that that Member State pays a percentage of it back into the corresponding reserve, in order to prevent a part of one or other of the Community quotas from remaining unused in one Member State when it could be used in others ; Whereas the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united in and represented by the Benelux Economic Union, all transactions concerning the administration of shares granted to the abovemen ­ tioned economic union may be carried out by any one of its members, Member States CCT heading No 55.05 55.09 ex 58.01 A Benelux Denmark Germany France Ireland Italy United Kingdom 134 72 298 36 19 200 73 410 37 308 461 19 153 656 15 15 38 27 2 19 43 832 2 044 159 2. The second instalment of each quota, amounting to 245, 492 and 35 tonnes respectively, shall make up the corresponding reserve. HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1980, Commu ­ nity tariff quotas shall be opened for the following products coming from Turkey, as shown below : CCT heading No Description Quota(tonnes) 55.05 55.09 58.01 Cotton yarn , not put up for retail sale Other woven fabrics of cotton Carpets , carpeting and rugs (made up or not) ex A. Of wool or of fine animal hair exclud ­ ing handmade car ­ pets, carpeting and rugs 1 077 2 536 194 Article 3 1 . If 90 % or more of one of any Member State's initial shares, as laid down in Article 2 ( 1 ) or 90 % of that share less the amount returned into the corres ­ ponding reserve, where Article 5 has been applied, has been used up, that Member State shall without delay, by notifying the Commission , draw a second share in the quota equal to 1 5 % of its initial share, rounded up to the next unit where appropriate, to the extent that the amount in the reserve allows. 2 . If, after one or other of its initial shares has been used up, 90 % or more of the second share drawn by one of the Member States has been used up, that Member State shall , in the manner provided for in paragraph 1 , draw a third share equal to 7.5 % of its initial share . 3 . If, after one or other of its second shares has been used up, 90 % or more of the third share drawn by a Member State has been used up, the latter shall , in the same manner, draw a fourth share equal to the third . This procedure shall be followed until the reserve has been exhausted . 4. Notwithstanding paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those fixed in those paragraphs if there is reason to believe that those shares might not be used up . They shall inform the Commission of their reasons for applying this paragraph . 2 . The duties of the Common Customs Tariff are totally suspended for these tariff quotas . Article 2 1 . A first instalment of each of the quotas referred to in Article 1 ( 1 ), which shall be 832 tonnes for cotton yarn not put up for retail sale, 2 044 tonnes for other woven fabrics of cotton and 159 tonnes for carpets, carpeting and rugs of wool or of fine animal 14. 12. 79 Official Journal of the European Communities No L 319/7 Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1980 . Article 5 The Member States shall return to the reserve, not later than 1 October 1980 , the unused portion of their initial share which , on 15 September 1980 , is in excess of 20 % of the initial amount. They may return a greater portion if there are grounds for believing that such portion may not be used in full . Member States shall , not later than 1 October 1980 , notify the Commission of the total imports of the products concerned effected under the Community quotas up to and including 15 September 1980 , and , where appropriate the proportion of each of their initial shares that they are returning to each of the reserves . Article 6 The Commission shall keep account of the shares opened by Member States in accordance with Articles 2 and 3, and shall inform each of them of the extent to which the reserves have been used as soon as it receives the notifications . It shall , not later than 5 October 1980, notify the Member States of the state of each of the reserves after the return of shares pursuant to Article 5 . It shall ensure that any drawing which uses up a reserve is limited to the balance available and , for this purpose , shall specify the amount thereof to the Member State which makes the final drawing. Article 7 1 . Member States shall take all measures necessary to ensure that, when additional shares are drawn pursuant to Article 3 , it is possible for imports to be counted without interruption against their accumu ­ lated shares of the Community tariff quotas . 2 . Member States shall ensure for importers of the products concerned established in their territory free access to the shares allocated to them . 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered with customs authorities for free circulation . 4 . The extent to which the Member States' shares have been used up shall be established on the basis of imports counted in accordance with paragraph 3 . Article 8 On receipt of a request from the Commission , Member States shall inform it of imports of the products concerned actually charged against their shares . Article 9 The Member States and the Commission shall coop ­ erate closely in order to ensure that this Regulation is respected . Article 10 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1979 . For the Council The President T. HUSSEY